Per Curiam.
This action was brought to recover against the defendant as a surety upon an undertaking, and an attachment was granted therein upon *883the ground that the defendant, a resident of the state, had kept herself concealed therein, with intent to evade the service of the summons. In the disposition of this appeal, it is not necessary to recite the facts established by the evidence. Suffice it to say that they necessarily lead to the conclusion that the defendant was keeping herself concealed, with intent to evade the service of the summons in this action, and it is seldom that such conclusion is so satisfactorily established in cases of this character. The order appealed from should be affirmed, with $10 costs and disbursements.